Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-11, 17, 18, 20-22 is/are under 35 U.S.C. 103 as being unpatentable over Burnside (US 20170215762) in view of Dumoulin (US 5318025).
Regarding claim 1, Burnside discloses detection system (abstract; FIGS. 1-2) for automatically detecting surgical instruments, the detection system comprising: 
at least two surgical instruments (catheters 72; Note multiple electromagnetic coils EM coil 106 (icon 390) in FIG. 13; para [0081]; One coil is shown in FIG. 2; corresponding to each coils are the catheters 72; para [0037]), which each comprise  a cavity extending along a longitudinal axis of the instrument (tubing 108 of catheter 72 has a cavity and longitudinal axis; FIG. 5; para [0047]) and a proximal entry region (In FIG. 2, a portion of the hub 74A extending laterally from the axis of the catheter 72 can be considered as the entry region.), the first instrument having a first angle between the longitudinal axis and the entry region of the first instrument (A lateral line from the proximal entry region makes an angle with the longitudinal axis. FIGS. 2, 10), the second instrument having a second angle between the longitudinal axis and the entry region of the second instrument, wherein the first and the second angle are different (Note that multiple catheters 72 are provided, FIG. 13; para [0081]. A lateral line passing through a portion hub 74A of another catheter 72 can form a second angle that is different from the first angle discussed above.); 
a sensor unit (FIG. 4, reproduced below), one sensor (coil 106; FIG. 5; FIGS. 2, 4, 5, 10) of each of the electromagnetic sensor units axially extending in the cavity;
a field generator (A datum module 158 that houses a second radiating element 160, implemented as an electromagnetic (“EM”) coil 276; FIGS. 8, 10; para [0063]) for generating an electromagnetic field and an analysis unit (Processor 22 and components to govern interfacing between the sensor 50, and other system components. FIG. 1; Para [0038]) for analyzing signals transmitted by the sensors  to the analysis unit  in accordance with the location thereof in the field of the field generator.
Burnside does not expressly disclose a second sensor of each of the two electromagnetic sensor units being arranged in the entry region of each instrument.
Dumoulin is directed to tracking system to monitor the position and orientation of at least one device such as a catheter within a subject (abstract) and teaches a second sensor of each of the two electromagnetic sensor units being arranged in an entry region of each instrument (A proximal entry region of the sensor is shown in FIG. 2a; a number of small rf coils 200a, 200b. . . 200n are electrically connected to the MR system via pairs of conductors 210a and 220a, 210b and 220b, …210n and 220n, respectively. col. 4, lines 33-50; FIG. 2a, reproduced below; outer shell 230 of device 150; col. 4, lines 33-50; coil 200n is arranged near the entry region; FIG. 2a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burnside and include another coil sensor inside the cavity in accordance with the teaching of  Dumoulin so that  device position and orientation could be obtained by having data from plural sensors (abstract of Dumoulin). Further, plural sensors would provide more data which would provide more accuracy in measurement. 

    PNG
    media_image1.png
    276
    560
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    479
    331
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    554
    878
    media_image3.png
    Greyscale


Regarding claim 2, Burnside discloses wherein: the at least two surgical instruments comprise at least two of the following instruments: a hollow needle (needle assembly 1200; FIG. 18A), a guide rod (elongate portion 134. FIG. 4); the analysis unit is configured to determine a type difference of the at least two surgical instruments based on the signals (System 10, FIG. 1;  enables the clinician to quickly locate and confirm the position and/or orientation of one or more medical devices, such as a peripherally-inserted central catheter (“PICC”); para [0041]; Position and/or orientation differences of one or more medical devices can be considered as the type difference.).
Regrading claim 4, Burnside does not expressly disclose wherein the at least two surgical instruments comprises at least four different instruments.  However, Burnside already discloses two surgical instruments (discussed in reference to claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burnside from having two surgical instruments to four for providing more sensing data. For example, for a complex surgery one would need more than two surgical instruments and sensors for obtaining more sensor data for accuracy. 
Regrading claim 5, Burnside discloses wherein angles of the entry regions in relation to the longitudinal extension of the cavity of two instruments differ by at least 50 (As can be seen from FIG. 13, angle of entry between the dotted lines is more than 50 degree.).  
Regarding claim 6, Burnside discloses wherein the entry regions have angles of 0, 15, 25°, 35, 45, 55, 65, or 75° in relation to the longitudinal extension of the cavity (As can be seen from FIG. 13, angle of entry between the dotted lines is more than 50 degree.).  
Regarding claim 7, modified Burnside teaches wherein  the sensors  have a fixed longitudinal spacing in relation to one another (Coil 106 and coil 220n would have fixed spacing when they are used as sensor inside the tubing 108.).
Regarding claim 8, modified Burnside teaches wherein  the sensors  are coils made of electrically conductive wire (Coil 106 and transmitted 238 are electrically conductive wire. Para [0047]).  
Regarding claim 9, modified Burnside teaches wherein  the coils  are comprised of metal (Coil 106 and transmitted 238 are electrically conductive wire are metal.).  
Regarding claim 10, Burnside discloses wherein  the sensor unit  comprises a flexible protective tubing  jacketing the sensors (The EM coil 106 and leads 106A are disposed within tubing 108 that extends at least a portion of the length of the stylet elongate portion 134. The tubing includes polyamide. Para [0047]).  
Regarding claim 11, Burnside discloses wherein  the protective tubing comprises plastic, which is sterilizable (The EM coil 106 and leads 106A are disposed within tubing 108 that extends at least a portion of the length of the stylet elongate portion 134. The tubing includes polyamide. Para [0047]).
Regarding claim 17, Burnside discloses wherein the analysis unit is part of a control and processing electronics unit (Processor 22 and components to govern interfacing between the sensor 50, and other system components. FIG. 1; Para [0038]), the analysis unit being configured to determine a type of one of the at least two surgical instruments based on the signals transmitted by the one sensor and the second sensor of one of the electromagnetic sensor units (System 10, FIG. 1;  A plurality of radiating elements associated with one or more medical devices for placement within the body of the patient, enables the clinician to quickly locate and confirm the position and/or orientation of one or more medical devices, such as a peripherally-inserted central catheter (“PICC”); para [0041], [0078]), the analysis unit being further configured to determine a type of another one of the at least two surgical instruments based on the signals transmitted by the one sensor and the second sensor of another one of the electromagnetic sensor units (The plurality of sensor are used in determining position and orientation of other sensors. The positional or orientational relation of each of the instruments  can be considered as determining type of the surgical instrument because type of the instrument has not been defined/characterized in the claim language. Para [0041], [0078]).  
Regarding claim 18, Burnside discloses a monitor (Display 30).  
Regarding claim 20, Burnside discloses an interactive navigation device (abstract; FIGS. 1-2) comprising: 
a control and processing electronics unit; and 
a detection system comprising:
two surgical instruments (catheters 72; Note multiple electromagnetic coils EM coil 106 (icon 390) in FIG. 13; para [0081]; one coil is shown in FIG. 2; corresponding to each coils are the catheters 72; para [0037]), which each comprise  a cavity extending along a longitudinal axis of the instrument (tubing 108 of catheter 72 has a cavity and longitudinal axis; FIG. 5; para [0047]) and a proximal entry region (In FIG. 2, a portion of the hub 74A extending laterally from the axis of the catheter 72 can be considered as the entry region.), the first instrument having a first angle between the longitudinal axis and the entry region of the first instrument (A lateral line from the proximal entry region makes an angle with the longitudinal axis. FIG. 2, annotated), the second instrument having a second angle between the longitudinal axis and the entry region of the second instrument, wherein the first angle and the second angle are different (Note that multiple catheters 72 are provided, FIG. 13; para [0081]. A lateral line passing through a portion hub 74A of another catheter 72 can form a second angle that is different from the first angle discussed above.);
a sensor unit (FIG. 4, reproduced below), one sensor (coil 106; FIG. 5; FIGS. 2, 4, 5, 10) of each of the electromagnetic sensor units axially extending in the cavity;
a field generator (A datum module 158 that houses a second radiating element 160, implemented as an electromagnetic (“EM”) coil 276; FIGS. 8, 10; para [0063]) for generating an electromagnetic field and an analysis unit (Processor 22 and components to govern interfacing between the sensor 50, and other system components. FIG. 1; Para [0038]) for analyzing signals transmitted by the sensors to the analysis unit  in accordance with the location thereof in the field of the field generator.
Burnside does not expressly disclose a second sensor of each of the two electromagnetic sensor units being arranged in the entry region of each instrument.
Dumoulin is directed to tracking system to monitor the position and orientation of at least one device such as a catheter within a subject (abstract) and teaches a second sensor of each of the two electromagnetic sensor units being arranged in an entry region of each instrument (a number of small rf coils 200a, 200b. . . 200n are electrically connected to the MR system via pairs of conductors 210a and 220a, 210b and 220b, …210n and 220n, respectively. col. 4, lines 33-50; FIG. 2a, reproduced below; outer shell 230 of device 150; col. 4, lines 33-50; coil 200n is arranged near entry region; FIG. 2a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burnside and include another coil sensor inside the cavity in accordance with the teaching of Dumoulin so that devices position and orientation could be obtained by having data from plural sensors (abstract of Dumoulin). Further, plural sensors would provide more data which would provide more accuracy in measurement.
Regarding claim 21, Burnside discloses a sensor unit (FIG. 4), of a detection system (abstract; FIGS. 1-2) comprising two surgical instruments (catheters 72; Note multiple electromagnetic coils EM coil 106 (icon 390) in FIG. 13; para [0081]; one coil is shown in FIG. 2; corresponding to each coils are the catheters 72; para [0037]), which each comprise a cavity extending along a longitudinal axis of the instrument  (tubing 108 of catheter 72 has a cavity and longitudinal axis; FIG. 5; para [0047]) and a proximal entry region (In FIG. 2, a portion of the hub 74A extending laterally from the axis of the catheter 72 can be considered as the entry region.), the first instrument having a first angle between the longitudinal axis and the entry region of the first instrument (A lateral line from the proximal entry region makes an angle with the longitudinal axis. FIG. 2), the second instrument having a second angle between the longitudinal axis and the entry region of the second instrument, wherein  the first angle and the second angle are different (Note that multiple catheters 72 are provided, FIG. 13; para [0081]. A lateral line passing through a portion hub 74A of another catheter 72 can form a second angle that is different from the first angle discussed above.); 
the sensor unit (FIG. 4, reproduced below), a field generator  (datum module 158 that houses a second radiating element 160, implemented as an electromagnetic (“EM”) coil 276; FIGS. 8, 10; para [0063]) for generating an electromagnetic field  (Processor 22 and components to govern interfacing between the sensor 50, and other system components. FIG. 1; Para [0038]) and an analysis unit for analyzing signals transmitted by the sensors to the analysis unit in accordance with the location thereof in the field of the field generator, the sensor unit comprising: 
a first electromagnetic sensor (coil 106; FIG. 5; FIGS. 2, 4, 5, 10), wherein the first electromagnetic sensor extends in the cavity (coil 106; FIGS. 2, 4, 5, 10).
Burnside does not expressly disclose sensor unit comprising a second electromagnetic sensor, wherein the second electromagnetic sensor extends in the cavity, and the second electromagnetic sensor is arranged in the entry region.
Dumoulin is directed to tracking system to monitor the position and orientation of at least one device such as a catheter within a subject (abstract) and teaches a second electromagnetic sensor (a number of small rf coils 200a, 200b. . . 200n are electrically connected to the MR system via pairs of conductors 210a and 220a, 210b and 220b, …210n and 220n, respectively. col. 4, lines 33-50; FIG. 2a, reproduced below; outer shell 230 of device 150; col. 4, lines 33-50; coil 200n is arranged near entry region; FIG. 2a), wherein the other of the first electromagnetic sensor and the second electromagnetic sensor is arranged in the entry region (FIG. 2a, reproduced below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burnside and include another coil sensor inside the cavity in accordance with the teaching of  Dumoulin so that  devices position and orientation could be obtained by having data from plural sensors (abstract of Dumoulin). Further, plural sensors would provide more data which would provide more accuracy in measurement.




    PNG
    media_image3.png
    554
    878
    media_image3.png
    Greyscale



Regarding claim 22, Burnside discloses a method (FIG. 2; para [0042]) for automatically recognizing surgical instruments, such as a hollow needle, a guide rod, a penetration needle, and/or an endoscope, 
wherein the method comprises the steps of:
providing a plurality of sensor  units (stylet 130 including coil 106; FIG. 4; catheters 72; Note multiple electromagnetic coils EM coil 106 (icon 390) in FIGS. 5, 13; para [0081]; one coil is shown in FIG. 2; corresponding to each coils are the catheters 72; para [0037]; ), each of the plurality of sensor units comprising a first electromagnetic sensor (coil 106; FIG. 5) and , one of the first electromagnetic sensor and the second electromagnetic sensor axially extending in a cavity of each one of the surgical instruments (First electromagnetic sensor, coil 106; FIG. 5) ; 
detecting an angle orientation of two sensors of the sensor unit (System 10, FIG. 1;  enables the clinician to quickly locate and confirm the position and/or orientation of one or more medical devices, such as a peripherally-inserted central catheter (“PICC”); para [0041]); 
determining different types of the surgical instruments based on the angle orientation of the sensors (The positional or orientational relation can be considered as determining type of the surgical instrument because type of the instrument has not been defined/characterized in the claim language).  
Burnside does not expressly disclose providing a second electromagnetic sensor and another one of the first electromagnetic sensor and the second electromagnetic sensor being arranged an entry region of each one of the surgical instruments.
Dumoulin is directed to tracking system to monitor the position and orientation of at least one device such as a catheter within a subject (abstract) and teaches providing a second electromagnetic sensor and another one of the first electromagnetic sensor (a number of small rf coils 200a, 200b. . . 200n are provided that are electrically connected to the MR system via pairs of conductors 210a and 220a, 210b and 220b. . . 210n and 220n, respectively. col. 4, lines 33-50; FIG. 2a, reproduced below) and the second electromagnetic sensor being arranged an entry region of each one of the surgical instruments (Coil 200n is arranged near entry region; FIG. 2a, annotated below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burnside and include another coil sensor inside the cavity so that  devices position and orientation could be obtained by having data from plural sensors (abstract of Dumoulin). Further, plural sensors would provide more data which would provide more accuracy in measurement.
Claim(s) 3 is/are under 35 U.S.C. 103 as being unpatentable over Burnside (US 20170215762 A1) in view of Dumoulin (US 5318025) and further in view of Ries (US 20160045334).
Regarding claim 3, Burnside does not expressly disclose wherein the guide rod is double cannulated. 
Ries is directed to instrument set for inserting a cage into the intervertebral disk space between two vertebral bodies with a guide rod (para [0002]) and teaches wherein the guide rod is double cannulated (A double-cannulated guide rod 2.2a with two eccentric holes. FIG.2, 6d; Para [0063], [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Burnside to have double cannulated guide rod so that additional instruments/coils could be inserted/substituted by the double cannulated rod (para [0089] of Ries). 

Claim(s) 19 is/are under 35 U.S.C. 103 as being unpatentable over Burnside (US 20170215762 A1) in view of Dumoulin (US 5318025) and further in view of Tatsui (US 20180368918).
Regarding 19 Burnside does not expressly disclose wherein the system is configured to represent at least a portion of the at least two instruments, comprised of any combination of a guide rod, a penetration needle overlaid in an image of a spinal column region of a patient.
Tatsui discloses wherein the system is configured to represent at least a portion of the at least two instruments, comprised of any combination of a guide rod, a penetration needle  (FIGS. 7, 8; para [0040], [0046], [0111]), overlaid in an image of a spinal column region of a patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Burnside to have instruments overlaid with the image during surgery so that the position and orientation of the instrument can be seen along with the other organs.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnside in view of Dumoulin (US 5318025) and further in view of Piskun (US 20160278757).
Regarding claim 12, Burnside does not expressly disclose wherein the proximal entry region is comprised of a Luer adapter that comprises an adapter part.
Piskun is directed to improved methods and devices for performing an endoscopic surgery including a flexible catheter (abstract) and teaches a tube (tube 112; outer sheath 412;  FIG. 8E) wherein the proximal entry region is comprised of a Luer adapter that comprises an adapter part (luer adapter 419; luer fitting 420; para [0123]; FIG. 8E). Piskun teaches a luer fitting (luer fitting 420; FIG. 8E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify hub (74A) of Piskun to have a Luer adapter in accordance with the teaching of Piskun so that the catheter (of Burnside ) could be fitted with the adaptor with the Luer fitting.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnside in view of Dumoulin (US 5318025) and further in view of Tatsui (US 20180368918).
Regarding claim 23, Burnside does not expressly discloses wherein upon detection of a specific relative angle orientation of the two sensors, an instrument corresponding to an angle orientation is recognized and a representation of at least a portion of the respective instrument, is effectuated overlaid in an image of a spinal column region of a patient, wherein the image is a CT, MRT, or x-ray image. 
Dumoulin teaches wherein upon detection of a specific relative angle orientation of the two sensors, an instrument corresponding to an angle orientation is recognized (Signal from the coils are analyzed and the position and orientation of device 150 is determined.) and a representation of at least a portion of the respective instrument, is effectuated overlaid in an image of a spinal column region of a patient (The position and orientation of device 150 is determined in imaging and tracking unit 170 and is displayed on a display means 180), wherein the image is a CT, MRT, or x-ray image.
Tatsui teaches representation of at least a portion of the respective instrument, is effectuated overlaid in an image of a spinal column region of a patient, wherein the image is a CT, MRT, or x-ray image (FIG. 7; para [0040], [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Burnside to have instrument overlaid with the image during surgery so that the position and orientation of the instrument can be seen along with the other organs.

Claim(s) 1, 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin (US 5318025) in view of Burnside (US 20170215762).
Regarding claim 1, Dumoulin discloses a detection system (FIG. 1) for automatically detecting surgical instruments, the detection system comprising: 
at least one surgical instruments (device 150), which each comprise a cavity extending along a longitudinal axis of the instrument (Outer shell 230 of device 150; ) and a proximal entry region (device 150 has a proximal entry region; For example, a proximal region near the outer shell 230 of device 150 can be considered as the proximal entry region. FIGS.1, 2a, annotated below), the first instrument having a first angle between the longitudinal axis and the entry region of the first instrument (The longitudinal axis of the instrument, FIG. 2a and a line passing through the proximal entry region have an angle.); 
a sensor unit, comprising two electromagnetic sensors sensor units, one sensor of each of the electromagnetic sensor units axially extending in the cavity (rf coils 200a), and a second sensor of each of the two electromagnetic sensor units being arranged in the entry region of each instrument (rf coils 210n; FIG. 2a); 
a field generator for generating an electromagnetic field (MR system generates a series of rf and magnetic field gradient pulses transmitted into the subject which induce a resonant MR response signal by the rf coils); and 
analysis unit (Imaging and tracking unit 170; FIG. 6; Signals from rf coils 20a-200n are received by the controller 900.) for analyzing signals transmitted by the sensors to the analysis unit in accordance with the location thereof in the field of the field generator.
Dumoulin does not expressly disclose a second instrument having a second angle between the longitudinal axis and an entry region of the second instrument, wherein the first angle and the second angle are different. 
Burnside discloses a detection  system (abstract; FIGS. 1-2) for automatically detecting surgical instruments, the detection system comprising:
at least two surgical instruments (catheters 72; Note multiple electromagnetic coils EM coil 106 (icon 390) in FIG. 13; para [0081]; one coil is shown in FIG. 2; corresponding to each coils are the catheters 72; para [0037]), which each comprise at least one cavity (tubing 108 of catheter 72 has a cavity; FIG. 5; para [0047]) extending along a longitudinal axis of the instrument, the second instrument having a second angle  (In FIG. 2, a portion of the hub 74A extending laterally from the axis of the catheter 72 can be considered as the entry region. A lateral line passing through the portion hub 74A can form a second angle that is different from the first angle. ) between the longitudinal axis and an entry region of the second instrument, wherein the first angle and the second angle are different.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumoulin and include another surgical instruments so that devices position and orientation could be obtained by having data from plural sensors (abstract of Burnside). Further, plural sensors would provide more data which would provide more accuracy in measurement. 

    PNG
    media_image3.png
    554
    878
    media_image3.png
    Greyscale


Regarding claim 13, Dumoulin discloses wherein the sensors comprise an electrical connecting line sensors  (Note connection lines to controller; FIG. 6) at a sensors proximal end, for connection to the analysis unit.
Claim(s) 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin (US 5318025) in view of Burnside (US 20170215762) and further in view of Caluser (US 20180193098).
Regarding claim 14, Dumoulin does not expressly disclose wherein the electrical connecting line is enclosed by a protective tubing made of biocompatible plastic which is sterilizable.
Caluser teaches wherein the electrical connecting line is enclosed by a protective tubing  made of biocompatible plastic which is sterilizable (Biocompatible tubing 208 surrounds multi-strand wire 200 and is received on the end of sensor housing 184. Para [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumoulin to enclose electrical lines with protective biocompatible material in accordance with the teaching of Caluser because biocompatible material are less harmful to the body.

Claim(s) 15, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin (US 5318025) in view of Burnside (US 20170215762) and further in view of Caluser (US 20180193098) and Takahashi (US 5735793 A).
Regarding claim 15, Dumoulin does not expressly wherein the electrical connecting line is enclosed by a protective tubing and the protective tubing is enclosed directly proximal of an adapter part of the sensor unit  by a buckling safeguard.
Caluser teaches wherein the electrical connecting line is enclosed by a protective tubing  made of biocompatible plastic which is sterilizable (Biocompatible tubing 208 surrounds multi-strand wire 200 and is received on the end of sensor housing 184. Para [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Dumoulin to enclose electrical lines with protective biocompatible material in accordance with the teaching of Caluser because biocompatible material are less harmful to the body.
Further, Takahashi is directed to an endoscope having a mechanism for coupling a flexible tube and teaches a protective tubing (anti-buckle portion 25 provides a protective member 113; FIGS. 2A, 3, 12; tube connector 450) that is enclosed directly proximal of an adapter part (anti-buckle portion 25) of the sensor unit  by a buckling safeguard (anti-buckle portion 25 with a protective member 113 provides buckling safeguard. FIGS. 2A, 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Dumoulin to include an adaptor to avoid buckling of the catheters during use. 
Regarding claim 16, Dumoulin does not expressly disclose wherein the buckling safeguard is enclosed by biocompatible plastic which is sterilizable.
Caluser discloses wherein the buckling safeguard is enclosed by biocompatible plastic which is sterilizable (Biocompatible tubing 208; FIG. 18; para [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Dumoulin and enclose buckling safeguard by a biocompatible plastic which is sterilizable in accordance with the teaching of Caluser so that buckling safeguard is protected.
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. 
With respect to claim 1, on page 10 of the response, the applicant argues that neither Burnside nor Dumoulin is concerned with angles of the sensors with the instrument.  The examiner respectfully disagrees.
The recited feature “the first instrument having a first angle between the longitudinal axis and the entry region of the first instrument” in claim 1, is a broadly recited feature. As shown below in FIG. 2a of Dumoulin, a square portion could be considered as a proximal entry region. Any lateral line extending from this portion would make an angle with the longitudinal axis of the instrument. Similar explanation applies to FIGS. 2, 10, 12 of Burnside. 
Accordingly, the recited feature is very broad and is disclosed by both Dumoulin and Burnside.

    PNG
    media_image3.png
    554
    878
    media_image3.png
    Greyscale

On page 11, lines 5-8, of the response, the applicant states that the catheter as featured in Burnside is not rigid. To the contrary, the applicant does not appear to include any language defining a rigid shaft or rigid instrument in the claim. Reciting a longitudinal axis is not equivalent to reciting a rigid instrument/shaft/tool. 
On page  12, lines 2-7, of the response, the applicant states that electromagnetic coil 106 of Burnside is not a sensor. The examiner respectfully disagrees. Claim 1 states that the signals transmitted by the electromagnetic sensor are analyzed. Thus, the claim defines a sensor as being able to send an electromagnetic signal that can be analyzed. No further definition of the sensor is recited in the claim. For example, the claim does not recite how a sensed signal is obtained/detected before sending for analysis.  Burnside provides a coil that can receive pulse signals from a module and send the pulsed signal for analysis to determine location. This functionality of coil 106 meets the recited functionality of the sensor in claim 1. The applicant appears to argue a sensor recited in the claim as a coil/sensor detecting an electromagnetic field (an external electromagnetic field) and generating a signal to be sent for analysis. Equivalent of this is not claimed yet.
Thus, in general, applicant argues that the references fail to show certain features of applicant’s invention. To the contrary, the features upon which applicant relies are not clearly recited in the rejected claim(s) to distinguish over prior art. 
The applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
25 NOV 2022